Citation Nr: 1724822	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  05-35 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 50 percent prior to February 1, 2013 for an acquired psychiatric disorder to include conversion disorder with depression, and in excess of 70 percent thereafter. 

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to January 27, 2010. 


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to February 1988.

The issue of entitlement to service connection for low back disability came to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for low back scoliosis.  

The issue of entitlement to an increased rating for the service-connected conversion disorder, currently rated as 50 percent disabling came to the Board on appeal from a November 2004 RO rating decision which confirmed and continued the previously assigned 50 percent rating.  

In June 2008, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that proceeding is of record.  The Veteran was informed in June 2015 that the VLJ who presided over the June 2008 hearing had retired from the Board, and she was notified that she had the opportunity for another hearing before a VLJ who would ultimately decide her appeal.  As discussed below, the Veteran has not indicated that she desires a second hearing on the issues currently before the Board.

In a September 2008 decision, the Board reopened the claim of service connection for a low back disability and remanded that claim, as well as the claim for a rating in excess of 50 percent for the service-connected conversion disorder, for additional development of the record.  

In an August 2011 decision, the Board, in pertinent part, denied an increased rating for the service-connected conversion disorder, currently rated as 50 percent disabling.  The Board once again remanded the issue of service connection for a low back disability.  

The Veteran appealed the Board's August 2011 denial of entitlement to an increased rating for conversion disorder to the United States Court of Appeals for Veterans Claims (Court).  

While this claim were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a January 2012 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

Meanwhile, the RO issued a rating decision in May 2012 which granted entitlement to a TDIU, effective from January 27, 2010.  

In July 2012, the Board remanded for development the claims of entitlement to service connection for a low back disability and entitlement to a disability rating in excess of 50 percent for the service-connected conversion disorder.  These claims were again remanded again in July 2015.

In August 2016, the RO granted increased the Veteran's rating for a psychiatric disorder from 50 percent to 70 percent, effective February 1, 2013.  However, this does not represent a full grant of the benefit sought, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to TDIU prior to January 27, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disorders are at least as likely to have been related to a September 1986 motor vehicle accident (MVA) during service.

2. For the entire claims period, the Veteran's conversion disorder with depression have been productive of occupational and social impairment with deficiencies in most areas, manifested by insomnia, withdrawn behaviors, loss of interest, irritability and anger, crying spells, and suicidal ideation, but not total occupational and social impairment.

CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine degenerative disc disease (DDD) have been met. 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. For the entire appellate period, the criteria for a 70 percent rating, but no higher, for conversion disorder with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.126, 4.130 Diagnostic Code (DC) 9424 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).




Entitlement to an Additional Hearing

As noted above, the Veteran testified at a Board hearing before a VLJ who has since retired from the Board and was notified that she had the opportunity for another hearing before a VLJ who would ultimately decide her appeal.  By July 2015 correspondence, the Veteran's attorney has respectfully requested to reserve the right to request another hearing after she reviews the Veteran's record.  The claims were remanded in July 2015, and in the two years since the Veteran's representative response reserved the right to request a second hearing, though she has contacted the Board asking for an additional 90 days to respond with evidence and argument in October 2016 and February 2017, she has not asked for another hearing.  Nor has she submitted argument, despite having ample opportunity to do so on behalf of her client.  Now well past 90 days after the Veteran's representative's most recent request, the Board will adjudicate the claims.  38 C.F.R. § 20.1304(a).

Further, in the Veteran's June 2016 substantive appeal of the statement of the case adjudicating her entitlement to TDIU prior to January 27, 2010, the Veteran indicated that she did not want a hearing on that issue.  In fact, the only indication in the record that the Veteran desires a hearing stems from a June 2016 substantive appeal of a waiver of indebtedness due to overpayment issue which is part of a separate appeal stream, in which the Veteran discussed only the waiver of indebtedness issue, and therefore, is totally unrelated to the issues currently before the Board.

Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran asserts that her low back disorder is the result of service, and specifically a 1986 MVA.

The history of the Veteran's low back disorder is best summarized in the report of the August 2003 VA examiner.  The Veteran first had a back episode following a 1981 MVA in which she, as a pedestrian, was hit by a car.  Subsequently, she continued to have intermittent left low back pain without any radiation.  During service, she was in a MVA in September 1986, at which time she noted an exacerbation of her left low back pain without any radiating pain.  She claimed that a private physician in Atlanta x-rayed her back; however, VA has not been able to obtain these records.  After service, she had an October 1988 MVA at which time she started to have left lower extremity pain in the posterior thigh and calf extending to the big toe and tingling in the big toe.  As the result of a May 2002 MVA, she reaggravated her condition.  

Imaging done in June 2002 showed bilateral nerve root sleeve cysts at S2-S3.  Electromyography (EMG) conducted in November 2002 indicated left L5 radiculopathy with evidence of acute denervation.  A computerized tomography (CT) scan in November 2002 showed a broad-based disc bulge at L3-L4, L4-L5, and L5-S1.

Upon a review of the claims file and examination of the Veteran, the examiner opined that it is as likely as not that the Veteran's back condition was aggravated by the MVA in service and that, therefore, at least part of her back condition was related to service.

However, in this case, service connection on the basis of aggravation is unavailable as the Veteran's Report of Medical Examination upon entry into service does not note any pre-existing low back disorder.  A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a particular disability is not noted at entry, then the presumption of soundness may be rebutted by "clear and unmistakable (obvious or manifest) evidence" that the "injury or disease existed prior thereto and was not aggravated by such service."  Such an evidentiary standard is an onerous one and the result must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The presumption of soundness has not been rebutted in this case as there is no clear and material evidence that the Veteran's low back disability was not aggravated by service.  In fact, it been said that the Veteran's low back disability is at least as likely related to service.

Therefore, given the 2003 VA examiner's report noting various diagnosed low back conditions, and the attachment of the presumption of soundness, which remains unrebutted in this case, the examiner's opinion is an indication that the Veteran's diagnosed low back disability is, to some extent, related to service.  Therefore, the evidence is in equipoise, the elements of service connection have been met, and the Board will grant the claim.

There are several negative opinions of record; however, these opinions do not adequately address the contentions reasonably raised by the record.  For instance, the December 2009 examiner noted that the Veteran did not report any low back pain after the accident or during a December 1986 orthopedic consultation.  The examiner felt that a statement from a medical board review in March 1987 that "she felt numb from her waist to the top of her head" was not indicative of a low back disorder. The examiner then opined that the disability was minimal and not related to service.

This opinion however does not account for a June 2011 opinion from Dr. Sood, the Veteran's private physician.  Dr. Sood noted that the Veteran had multiple injuries as a result of the September 1986 accident.  She was initially treated for her brachial plexus injury which was her major injury and that her other injuries were essentially ignored.  He noted that the 1988 accident also aggravated her injuries.  As a result, Dr. Sood opined that the low back conditions were related to service.

A subsequent opinion, obtained from the VA examiner in August 2011, takes Dr. Sood's opinion into consideration, but is unconvincing as it does not address the Dr. Sood's statement that the Veteran's low back injury, though present at the time of the September 1986 accident, was ignored because her major injury was a brachial plexus injury.

Social Security Administration (SSA) records are also in the claims file, which indicate that the Veteran was determined to be disabled as a result of lumbar DDD and that she had been disabled as of May 28, 2002, presumably after the May 2002 MVA.  SSA records also reveal that tarlov cysts were found at the S2-S3 level in December 2002.  These reports are consistent with the August 2003 VA examiner's recitation of the history of the Veteran's low back condition which notes that, while the May 2002 MVA reaggravated the Veteran's low back condition, the low back condition was still in part due to the September 1986 MVA during service.

Further, VA several treatment records dated from 2010 onward note chronic low back pain for 20 or more years.  While this is ambiguous as to whether the Veteran's low back symptoms stem from the September 1986 or the 1988 MVA, this is a further indication of a condition that began long ago, possibly during service, and has been manifested by noticeable pain.

Therefore, finding the evidence in equipoise after resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the low back conditions noted above.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a low back disability is warranted.

Increased Rating for an Acquired Psychiatric Disorder, to Include Conversion Disorder with Depression

The Veteran herself argues that she is entitled to at least a 70 percent rating for her service-connected conversion disorder with depression for the entire appellate period, stating that she applied for an increased rating because her condition and symptoms worsened and that her symptoms did not suddenly worsen on the date of her most recent VA examination, February 1, 2013.  See Swain v. McDonald, 27 Vet. App. 219  (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Although Global Assessment of Functioning (GAF) scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Carpenter, 8 Vet. App. 242; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

GAF scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  GAF scores from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

At an August 2004 VA contact examination, noted symptoms were loss of appetite with weight loss, insomnia, withdrawn behaviors, loss of interest, irritability and anger, poor concentration, feeling overwhelmed, nausea, and heat/cold intolerances.  She reported doing nothing all day with no social support outside of the family.  At the examination, she reported treatment by a private clinician, but could not recall the clinician's name.  Orientation was within normal limits with normal communication and speech.  Appearance and hygiene were appropriate.  However she was irritable and had a depressed mood.  The examiner reported that depression did not affect her ability to function independently and effectively.  Overall, the examiner concluded that the Veteran had some interference in performing activities of daily living because of depression as well as difficulty in establishing and maintaining effective work and social relationships.  No suicidal ideation or intent was noted.  A GAF score of 50 was reported.

An April 2007 VA treatment record notes that the Veteran had a depressed mood and feelings of hopelessness.  She also had poor appetite and energy and insomnia.

In May 2007, the Veteran reported having crying spells and difficulty taking care of household chores because of pain.

In June 2007, the Veteran noted having more good days since increasing Remeron.

In October 2007, the Veteran noted having more pain since a motorcycle accident in July, where she broke three ribs and her scapula.  She also reported having head swelling as a result of the accident.  The Veteran had been spending a lot of time in bed for the last few months, since the motorcycle accident.  However, over the past few weeks she made an effort to run errands and was planning on cooking.  She also attended a play her son was performing in at school.  A GAF score of 55 was noted.

In June 2008, it was reported that the Veteran was not doing well, lost 15 pounds, and was having difficulty getting out of bed.  A GAF score of 50 was reported.

In October 2008, the Veteran reported during a VA psychiatry appointment that she continued to feel depressed and did not socialize, but was spending more time out of bed, doing activities around the house or in her yard.  She also attended church regularly.  She had crying spells on a regular basis.

A January 2009 VA treatment record notes that the Veteran had been in a relationship a six months prior, but ended it because she thought it was too much of a hassle.  She felt lonely and had difficulty trusting people, but did attend church twice per month.

In January 2009, a VA physician treating the Veteran also submitted a statement that the Veteran has been unable to work since May 2002 due to her depression and physical conditions.

A VA treatment record from May 2009 notes that she had been feeling better physically because of changes in medication.  She also assisted her homeowner's association organize to deal with a builder who wanted to tear down a basketball court paid for with homeowner's money.  However, the Veteran still had difficulty sleeping at night because she could not stop thinking.

January 2010 neuropsychological testing noted a history of multiple recurrent depressive episodes since 2002.  She had variable performance on cognitive testing; however, the examiner noted that this was due to a level of effort that was at times inadequate.

In July 2011, the Veteran underwent a mental health initial evaluation at VA.  As to her mental status, it was noted that she was appropriately dressed and oriented.  Her memory was intact.  Her speech was clear and coherent.  Her mood was depressed and her affect was sad, which affected her sleep and reduced her interest and energy.  Thought processes and content were relevant, her insight was fair, and her judgment was within normal limits.  Financial stressors, such as foreclosure, were noted.  A GAF score of 50 was reported.

The Veteran reported at an October 2011 VA appointment that her life felt emptier since her son is away at college.  She noted a 20 point weight gain which she thought might be related to medication or inactivity due to an ankle injury the previous April.  She also stated that she had enjoyed reading, but had started having great difficulty focusing and concentrating.  Nonetheless, she was considering joining a women's bible study group.  

At a December 2011 VA contract examination, the Veteran noted sleep disturbance, mood disturbance, anger, irritability, loss of interest and motivation, and trouble with concentration and memory.  These symptoms were said to be moderate in nature, but constant and affect daily functioning which results in social, occupational, and relationship problems.

She maintained good relationships with her parents and siblings.  However, depression results in social avoidance.

Orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  The Veteran maintained good eye contact.  She had disturbance of motivation and mood, a flattened affect, anxiety, and depression.  There was impaired attention and focus.  She also has decreased spontaneity in thought process.  No suicidal ideation or intention was present.  A GAF score of 55 was reported.

At a May 2012 VA psychiatry appointment, the Veteran noted an episode of depression where she felt "what's the point of living?"  However, she denied suicidal intent.  No other indications of suicidal ideation are found in treatment records.  She was then experiencing stressors from having her home foreclosed.

In February 2013, the Veteran was afforded another VA examination of her psychiatric disorder.  The examiner noted that she had an excellent relationship with her college-aged son and that she lives with her parents.  She also maintained regular contact with her siblings.  However, she rarely sees her friends because her medical conditions make it difficult to walk.  She also indicated that her depression keeps her from seeing her friends at times.  She had tried to read, but has difficulty concentrating.  Her pain can interfere with watching television.  She also had difficulty sleeping and only sleeps 4-5 hours per night.  She also had flattened effect.

During these periods of depression, she does not want to leave the house and has no motivation to be around people.  She reported that she has gone 4 days without bathing or getting out of bed because of depression.  She can also have irritability, poor concentration, and crying sleeps during these bouts of depression. 

She admitted passive suicidal thoughts, stating "I felt like I shouldn't be here and have thought of death."  She reported last having suicidal ideation in March 2012 without plan or intent.  There do not however appear to be prior reports of suicidal ideation.

In August 2013, she noted that a recent knee surgery had been a success, that she was getting 7-8 hours of sleep per night, and did not have the pain of depression.  By November however, the Veteran had lost weight and appetite, had difficulty getting out of bed, and was getting only 3-4 hours of sleep per night.

In July 2014, the Veteran reported that she helped plan her father's funeral, that her father was worried about her conditions, and that she was getting only 4 hours of sleep her night.  She also had difficulty eating.  She reported getting out of the house about once per week.

In January 2015, the Veteran noted that she and her mother got along well and that she was looking forward to seeing her son graduate from college and seeing him pursue his dreams.  She reported that she got 4-5 hours of sleep per night.

Based on the foregoing, for the entire appellate period, the Veteran's symptoms most nearly approximate the criteria for a 70 percent rating.  Throughout the rating period, it is clear that the Veteran has suffered from a depressed mood and is socially isolated because of her many physical disabilities and that her psychological disabilities can, at least at times, contribute to this isolation.  She has also typically had trouble sleeping during the appellate period as well as difficulty concentrating and has several times had a loss of appetite.  She also experienced to depressed mood, sleep impairment, pain, and difficulty concentrating as well as crying spells and times when she had difficulty getting out of bed.  When she was having especially difficult bouts of depression, she reported not showering or getting out of bed for days.  Though the details of her deeper bouts of depression were not related to an examiner until February 2014, it is clear that she experienced this prior to that date.  In fact, the Board is confident that she did so for most of the appellate period, and a 70 percent rating should be assigned for the entire appellate period.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (stating that a higher rating should be granted for service-connected disabilities from the point when the increase in level of disability can be ascertained).

Further, the Board also notes that at the February 2013 examination the Veteran reported having suicidal ideation in March 2012.  At a May 2012 session, the Veteran also reported some suicidal ideation.  After a thorough study of the record, it appears that this was the first time suicidal ideation was reported.

A higher 100 percent rating for her psychological disabilities based on total social and occupational impairment is not warranted for any portion of the appellate period.  It is clear that she has at times strived to maintain some connection to the world outside of her home.  In 2009, she worked with the homeowner's association to prevent a developer from tearing down a basketball court.  She also reported attending church somewhat regularly and thought about joining a bible study.  In July 2014, she reported getting out of the house once per week.  It is also clear that the Veteran has consistently maintained effective relationships with her son, mother, and siblings, as well as her father when he was alive.  That the Veteran has maintained effective relationships within her family and sought social contact beyond her immediate family demonstrate less than total social and occupational impairment for purposes of the rating criteria.

Therefore, a 70 percent rating, but no higher, is warranted for the entire appellate period; however, the preponderance of the evidence is against a higher claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection is granted for a low back condition, to include bulging discs at L3-L4, L4-L5, and L5-S1 and tarlov cyst at S2-S3.

Prior to February 1, 2013, a 70 percent rating, but no higher, for an acquired psychiatric disorder to include conversion disorder with depression is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since February 1, 2013, a rating in excess of 70 percent for an acquired psychiatric disorder to include conversion disorder with depression is  denied.


REMAND

Given that service connection for a low back disorder has been granted, and a rating for the disability is yet to be assigned by the RO, the Board will remand the issue of entitlement to TDIU before January 27, 2010, as it is inextricably intertwined with the rating to be assigned, and any appeal therefrom.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After assigning ratings for the Veteran's low back disability, readjudicate the claim for TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


